Title: To George Washington from Alexander Hamilton, 7 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] Monday April 7. 1794.
          
          The Secretary of the Treasury presents his respects to the President and has the honor
            to transmit a resolution of the Comittee of Inquiry into the state of the Treasury
            Department, of the 5. instant which came to his hand this morning, together with the
            paper to which it relates. The Committee meet again tomorrow
            Evening.
        